                Case 2:18-cv-01543-RAJ Document 27 Filed 11/07/18 Page 1 of 3



 1                                                                   The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8

 9
                                     UNITED STATES DISTRICT COURT
10                             FOR THE WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
11
     BOMBARDIER, INC.,                )
12                                    ) NO. 2:18-cv-1543 RAJ
                Plaintiff,            )
13                                    ) NOTICE OF APPEARANCE OF
             v.                       ) COUNSEL
14
                                      )
     MITSUBISHI AIRCRAFT CORPORATION, )
15   et al.,
                                      )
16              Defendants.           )
                                      )
17

18   TO:              All Parties and Attorneys of Record;

19   AND TO:          Clerk of the Court:

20           PLEASE take notice that Defendants Michel Korwin-Szymanowksi, Laurus Basson, and
21   Cindy Dornéval, without waiving objections as to improper service or jurisdiction, hereby enter
22
     their appearance herein by the undersigned attorneys of record. Service of all further pleadings,
23
     notices, documents or other papers herein, exclusive of process, may be had upon said Defendants
24
     by serving the undersigned attorneys at the address below stated.
25

26   ////

27   ///

28                                                                             KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 1                                               Main: (206) 223 1313
     #1209050 v1 / 45898-028                                                            Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 27 Filed 11/07/18 Page 2 of 3



 1           DATED this 7th day of November, 2018.
 2
                                              KARR TUTTLE CAMPBELL
 3                                            Attorneys for Defendants Aerospace Testing
                                              Engineering & Certification Inc., Michel Korwin-
 4                                            Szymanowksi, Laurus Basson, and Cindy Dornéval
 5
                                              s/ Mark A. Bailey
 6                                            Richard J. Omata, WSBA #7032
                                              Mark A. Bailey, WSBA #26337
 7                                            701 Fifth Avenue, Suite 3300
                                              Seattle, WA 98104
 8                                            Phone: 206-223-1313
                                              Fax: 206-682-7100
 9                                            Email: mbailey@karrtuttle.com
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                                        KARR TUTTLE CAMPBELL
                                                                         701 Fifth Avenue, Suite 3300
                                                                          Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 2                                         Main: (206) 223 1313
     #1209050 v1 / 45898-028                                                      Fax: (206) 682 7100
                Case 2:18-cv-01543-RAJ Document 27 Filed 11/07/18 Page 3 of 3



 1                                      CERTIFICATE OF SERVICE
 2           I, Sherelyn Anderson, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98101. On this day, I caused

 5   a true and correct copy of the foregoing Notice of Appearance of Counsel, to be served upon all

 6   parties in the following manner:

 7           ✓ Via E-Service (Court’s Website)

 8   Brian F. McMahon, WSBA #45739                       Jerry A. Riedinger, WSBA #
     John D. Denkenberger, WSBA #25907                   Mack Harrison Shultz, WSBA #
 9
     Christensen O'Connor Johnson & Kindness             James Sanders, WSBA #24565
10   1201 Third Avenue, Suite 3600                       Mary Z. Gaston, WSBA #27258
     Seattle, WA 98101-3029                              Shylah R. Alfonso, WSBA #33138
11   Phone: 206-682-8100                                 Perkins Coie LLP
     Fax: 206-224-0779                                   1201 Third Avenue, Suite 4900
12   Email: brian.mcmahon@cojk.com                       Seattle, WA 98101-3099
13           denkenj@cojk.com                            Phone: 206-359-8000
             litdoc@cojk.com                             Fax: 206-359-9000
14   Attorneys for Plaintiff                             Email: Jriedinger@perkinscoie.com
                                                                 mshultz@perkinscoie.com
15                                                               JSanders@perkinscoie.com
                                                                 SAlfonso@perkinscoie.com
16                                                       Attorneys for Mitsubishi Aircraft
17                                                       Corporation America, Inc.

18
             I declare under penalty of perjury under the laws of the State of Washington that the
19
     foregoing is true and correct, to the best of my knowledge.
20
             Dated this 7th day of November 2018 at Seattle, Washington.
21
                                                  /s/ Sherelyn Anderson
22                                                Sherelyn Anderson
                                                  Legal Assistant
23

24

25

26
27

28                                                                              KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
                                                                                Seattle, Washington 98104
     NOTICE OF APPEARANCE OF COUNSEL - 3                                               Main: (206) 223 1313
     #1209050 v1 / 45898-028                                                            Fax: (206) 682 7100
